730 F.2d 910
Fed. Sec. L. Rep.  P 91,408Phyllis SANDERS, Plaintiff-Appellant,v.THRALL CAR MANUFACTURING COMPANY, et al., Defendants-Appellees.
No. 920, Docket 83-7888.
United States Court of Appeals,Second Circuit.
Argued March 19, 1984.Decided March 28, 1984.

Avrom S. Fisher, Brooklyn, N.Y., for plaintiff-appellant.
Lewis A. Kaplan, New York City (Harriet L. Goldberg, Paul, Weiss, Rifkind, Wharton & Garrison, Jack C. Auspitz, Charles S. Barquist, Parker Auspitz Neeseman & Delehanty P.C., New York City, on brief), for defendants-appellees.
Before MANSFIELD, NEWMAN and PRATT, Circuit Judges.
PER CURIAM:


1
The judgment of the District Court is affirmed on the well-reasoned opinion of District Judge Charles S. Haight, Jr., Sanders v. Thrall Car Manufacturing Co., 582 F.Supp. 945 (S.D.N.Y.1983).